Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Prior Arts made of Record
Jensen 20140039772 was used in the non-final rejection.
In light of Applicant Specifications and claims Jensen should not be used in combination with any art as Jensen’s art relates to heavy machinery and not a vehicle expected to travel in a traffic lane. 

The best arts found beyond Applicant’s submitted prior art are:
Isaji US 20130304322 which relates to steering correction outside of curved road, reactive.
Delp US 10,118,614 relates to detailed mapping.
Buerkle 20130006473 relates to Apex, cut into inside of curve. See Fig.3 #326 move to #330 inside cut whereas instant art move to the outside P’.  
Kashiwai US 20160052547 relates to inside of curve travel track creation for four wheel steering to minimize calculation load (not mass). 

Abe US 20180099667 uses point by point weight attributes (not mass) to interpolate points for corrective steering (i.e. reactive not active) to minimize difference from center once outside of curve.  
Kuwahara 20160349755 related to braking force to correct angle of steering of tow vehicle.
None of the above arts individually or in combination teach the claimed invention as a whole.  As presented in the claims; weight information to specify an expected travel positions and determine the vehicle is unable to travel safely based on the plurality of expected travel positions; using the vicinities of the intermediate part of the curved line to adjust the expected travel position to increase the curved line based on the beginning and end of the curved line to position the direction in vehicle is to travel.
Additional arts:
20180188734 0047
20160200317 0034
20110264302 fig. 3 (not based on vehicle weight)
20110238251 (modifies speed instead of radius) [0046]
20190084579 [0136] 
20160264136

Allowable Subject Matter
Claims 1-4, 6-8 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached M-F; 11a.m. to 7p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469.295.9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR KARWAN/
Examiner, Art Unit 2422

/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664